        Case 1:20-cv-00732-GSA Document 5 Filed 08/06/20 Page 1 of 1

 1

 2

 3
                                      UNITED STATES DISTRICT COURT
 4
                                 EASTERN DISTRICT OF CALIFORNIA
 5

 6
      KAREN LYNN REID,                                   No. 1:20-cv-00732-GSA
 7
                         Plaintiff,                      ORDER LIFTING STAY TO PERMIT
 8                                                       PLAINTIFF’S PAYMENT OF FILING
             v.                                          FEE AND SERVICE UPON DEFENDANT
 9
      ANDREW SAUL, Commissioner of Social
10    Security,

11                       Defendant.

12

13          On May 26, 2020, Plaintiff Karen Lynn Reid filed a complaint in the above-captioned

14   action. Doc. 1. On May 28, 2020, the Court entered an order staying proceedings in this matter

15   pursuant to General Order No. 615. Doc. 3. Upon reconsideration of General Order No. 615, the

16   Court has determined that the General Order contemplated: (1) Plaintiff’s payment of the filing

17   fee; and, (2) issuance of a summons and service of the complaint upon Defendant despite staying

18   proceedings in all other regards.

19          Accordingly, it is hereby ORDERED that the stay in this matter shall be lifted for the

20   limited purpose of the: (1) issuance of an order approving Plaintiff’s motion to proceed in forma

21   pauperis, or Plaintiff’s payment of the filing fee; and, (2) issuance of the summons by the Clerk

22   of Court to permit service of the complaint on Defendant. In all other regards, the stay of

23   proceedings of this case shall continue until further order of this Court.

24
     IT IS SO ORDERED.
25

26      Dated:     August 5, 2020                              /s/ Gary S. Austin
                                                       UNITED STATES MAGISTRATE JUDGE
27

28
                                                        1
